Citation Nr: 0624527	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  98-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1950 to October 
1953.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1996 decision by 
the RO which denied an increased rating for rheumatic heart 
disease.  The Board remanded the appeal for additional 
development in June 2000 and December 2003.  

By rating action in February 2003, the RO denied service 
connection for coronary artery disease.  The veteran and his 
representative were notified of this decision and did not 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Board finds that application of either the old or the 
revised rating criteria when evaluating the service-connected 
rheumatic heart disease is not more favorable to the veteran.  

3.  The veteran does not have any significant residuals of 
rheumatic heart disease which would warrant the assignment of 
a rating in excess of the 10 percent evaluation currently 
assigned under either the old or the revised rating criteria.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Part 4, 
Diagnostic Code 7000 (as in effect prior to and from January 
12, 1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an increase rating 
for rheumatic heart disease, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, letters dated in September 2003 and January 
2004 fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claim for an increased rating in September 1996, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case were promulgated in 
October and December 2005.  The veteran was notified of the 
evidence that was needed to substantiate his claim and that 
VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Since the RO assigned the 
10 percent disability rating at issue here for the veteran's 
service-connected disability, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  The veteran was also afforded a VA examination for the 
specific purpose of determining the extent and severity of 
any residuals of his rheumatic heart disease.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to evaluating 
cardiovascular disorders changed, effective January 12, 1998.  
See 65 Fed. Reg. 207, 224 (December 11, 1997).  In such 
cases, the Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased evaluation is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

Under the old version, a 10 percent rating is warranted when, 
following active rheumatic heart disease, there is an 
identifiable valvular lesion, slight, if any dyspnea, and the 
heart is not enlarged.  A 30 percent evaluation is warranted 
from the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
rating may be assigned when the heart is definitely enlarged, 
with severe dyspnea on exertion, elevation of the systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  A 100 percent evaluation 
for inactive rheumatic heart disease requires clinical and 
roentgenogram confirmation of definite enlargement of the 
heart, dyspnea on slight exertion, rales, pretibial pitting 
at the end of the day, or other definite signs of beginning 
congestive failure; and preclusion of more than sedentary 
labor.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7000 (1997).  

Under the revised criteria for DC 7000, pertaining to 
valvular heart disease (including rheumatic heart disease), 
during active infection with valvular heart damage and for 
three months following cessation of therapy for the active 
infection, a 100 percent rating will be assigned.  
Thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization), the 
following ratings may be assigned:  A 10 percent rating is 
warranted where a workload of greater than seven METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent rating is warranted where a workload of greater 
than five METs but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure; where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, DC 7000 (2005).  

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2 (2005).  

Before addressing the question of whether the veteran is 
entitled to an evaluation in excess of 10 percent for his 
service-connected rheumatic heart disease, it must be noted 
that he has several additional cardiovascular problems, 
including hypertension, coronary artery disease (CAD), 
history of myocardial infarction with two bypass surgeries, 
aortic stenosis, which required aortic valve replacement in 
May 2003, and suffered a stroke subsequent to the valve 
replacement.  Because of the additional cardiovascular 
problems and the veteran's claim that these were all related 
to his rheumatic heart disease, the Board, in June 2000, 
remanded the appeal to obtain a medical opinion as to the 
relationship, if any, between any current cardiovascular 
problems and the service-connected rheumatic heart disease.  
Opinions from three different VA physicians in December 2002, 
October 2004, and January 2005, respectively, offered 
essentially the same conclusion; that the veteran's rheumatic 
heart disease was not related to any of the additional 
cardiovascular disabilities, including hypertension, CAD, 
aortic aneurysm, or aortic valve replacement.  By rating 
action in February 2003, service connection was denied for 
CAD.  The veteran and his representative were notified of 
this decision and did not appeal.  Therefore, the Board can 
not consider any of the additional cardiovascular 
disabilities in evaluation the severity of the service-
connected rheumatic heart disease.  

Although the veteran believes that all of his cardiovascular 
problems are related to his rheumatic heart disease, he, as a 
layperson, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  
Furthermore, the veteran has not presented any competent 
evidence showing increased symptomatology related to his 
rheumatic heart disease.  

Historically, it is noted that the service medical records 
showed the veteran was treated for active rheumatic fever in 
service.  At the time of discharge from service, there was 
evidence of a Grade II systolic murmur at the mitral valve 
area, Grade I systolic murmur at the aortic area, and an 
functional Grade II systolic murmur at the pulmonic area.  
There was no evidence of active rheumatic fever or heart 
enlargement, and all laboratory studies were normal.  The 
final diagnosis was rheumatic fever with mitral and aortic 
valvulitis.  The veteran was medically discharged from 
service in October 1953.  

When examined by VA in November 1954, heart tones were 
regular in rate and rhythm, there were no murmurs, thrills, 
or thrusts, and no marked dyspnea, cyanosis, or pedal edema.  
Radial pulse was normal and there was no clubbing of fingers 
or curved nails.  Ascension of 42 stairs on the 2-step test 
was normal for the veteran's age, and his blood pressure was 
110/70 in the sitting and recumbent positions, and 120/70 
standing.  A chest x-ray showed a normal appearing heart with 
no evidence of chamber enlargement, and all laboratory 
studies were negative.  

The evidentiary record since 1954 showed no complaints, 
treatment, or abnormalities referable to rheumatic fever or 
any cardiovascular problems until the early 1970's.  In fact, 
when seen by a private physician in April 1975, the veteran 
reported that his heart murmur had not been heard on any 
examination since his discharge from service.  The report 
indicated that the veteran first developed hypertension in 
1972.  VA medical records showed that the veteran was treated 
for unstable angina beginning in 1981.  An echocardiogram at 
that time showed normal left atrial size, left ventricular 
internal dimension, normal slope and motion of the mitral 
valve, normal ventricular wall thickness, and reduced aortic 
valve dimension.  A hospital summary report from University 
of Kansas hospital in January 1993, indicated that the 
veteran had a normal cardiac angiography in 1987, but that a 
current cardiac catheterization revealed two-vessel CAD with 
multiple lesions in the left coronary artery.  The veteran 
had a myocardial infarction in 1992, underwent coronary 
artery bypass graft in March 1993, and a second bypass in 
2001.  An echocardiogram in March 1993 showed mildly 
thickened leaflets in the aortic and mitral valves with 
normal motion of the aortic valve and trace regurgitation of 
the mitral valve.  

When examined by VA in June 1996, the veteran reported no 
significant cardiac problems from 1953 to 1981.  On 
examination, the veteran was in no acute distress.  The point 
of maximal impulse (PMI) was in the fifth left intercostal 
space at the midclavicular line with normal S1 and S2 sounds.  
S3 and S4 sounds were not audible, and rate and rhythm was 
normal.  There was a Grade 2/6 systolic murmur in the apical 
area, and no clubbing, cyanosis, or edema of the extremities.  
His blood pressure was 140/72 and a chest x-ray study was 
normal.  The diagnoses included history of rheumatic disease, 
thickened aortic and mitral valve leaflets with trace 
regurgitation of the mitral valve, mild left ventricular 
hypertrophy with good wall motion, CAD, status post bypass 
graft, and diabetes mellitus.  

Additional private medical records showed no change in the 
veteran's mild mitral valve regurgitation.  (See August 2001 
Cardiovascular Consultants report).  The evidence showed that 
the veteran's aortic stenosis progressively worsened (mild to 
moderate stenosis on cardiac evaluation in June 2000), and 
that he underwent valvular replacement in April 2003.  

The clinical findings on VA examination in January 2005, were 
essentially the same as noted on the June 1996 examination 
report.  The examiner included a detailed description of the 
veteran's medical history.  He noted that the veteran had 
shortness of breath on exertion and angina for several years, 
which was relieved with sublingual nitroglycerin, but that 
there was no peripheral edema or orthopnea.  On examination, 
his blood pressure was 115/70, 124/70, and 117/67.  His heart 
had regular rate and rhythm with a Grade 2 systolic ejection 
murmur at the apex radiating into the neck.  There was no 
peripheral edema and peripheral pulses were intact.  The 
diagnoses included history of rheumatic fever with 
questionable cardiac involvement.  In an addendum report, the 
examiner opined that the veteran's current cardiovascular 
symptomatology, including aortic sclerosis with post valvular 
replacement and CAD were not related to rheumatic heart 
disease, and that there were no current residuals which are 
related to rheumatic heart disease.  

Under the old criteria, a rating of 30 percent was warranted 
only from the termination of an established service episode 
of rheumatic fever or its subsequent recurrence.  In this 
case, there is no medical evidence of an episode of rheumatic 
fever since the single episode in service in 1953, and no 
evidence of diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  As such, a 
rating of 30 percent or higher under the old criteria is not 
warranted.  

As to evaluating the veteran's rheumatic heart disease under 
the revised rating criteria, the Board finds no basis for the 
assignment of an increased rating.  The veteran was examined 
by VA on two occasions during the pendency of this appeal, 
and the claims file was reviewed by a third VA physician for 
the specific purpose of identifying what, if any, current 
residuals of his rheumatic heart disease were present.  It 
was the consensus opinion of all three physicians that the 
veteran's current cardiovascular symptoms were not related to 
his rheumatic heart disease, and that there were no current 
residuals from rheumatic heart disease.  

While the veteran believes that his service-connected 
rheumatic heart disease has worsened, the medical evidence of 
record does not show any current residuals attributable to 
rheumatic heart disease.  Accordingly, the Board finds no 
basis for the assignment of a rating higher than the 10 
percent evaluation currently assigned when considering the 
old or current regulations pertaining to rating heart 
disease.  


ORDER

An evaluation in excess of 10 percent for rheumatic heart 
disease, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


